Case 1:18-cr-00111-CMH Document 37-1 Filed 09/13/19 Page 1 of 2 PageID# 231

USCA Case #19-5219            Document #1804415                Filed: 08/29/2019     ^Page


                                 UNITED STATES COURT OF APPEALS                           AU629m
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                                                                     tfsEM^iteCoailtaTApp
                                                                                      Pialrfct   Columbia Qrcuh

In re: Application ofthe Committee on the                            Case: 19-5219
Judiciary, U.S. House Of Representatives,                            l:19-gj-00048-BAH
for an Order Authorizing the Release of
Certain Grand Jury Materials,




Committee on the Judiciary and United                                      ,——1 ■ "'^COLUiMBIA CIRCUIT
States House of Representatives,
                                                                       'ILEn
Appellees                                                                          AU639m
V.

David Andrew Christenson,
Appellant                                                                          cleS<
                    Notice 65-"Nuke the Hurricanes" by President Donald Trump

                  Read Attachment 1 before going further "THE SCARLETT EFFECT".

                     This is how you change the narrative and make people think.

  TRUE OR FALSE - THE UNITED STATES HAS OR IS WORKING ON A WEAPON TO
                      ALTER THE WEATHER AND COOL THE EARTH.


 PRECEDENT WAS WHEN WE DEVELOPED THE NUCLEAR BOMB,OUR SCIENTISTS
 WERE NOT 100% SURE WHAT WOULD HAPPEN.OUR MILITARY WAS NOT 100%
SURE WHAT WOULD HAPPEN WHEN THE NUCLEAR BOMBS WERE DROPPED ON
                                              JAPAN.


 IN SIMPLE TERMS:THERE ARE THOSE THAT BELIEVE THE WEAPON WILL WORK
              AND THOSE THAT BEUEVE THE WEAPON WILL NOT WORK.


     THE PROBLEM IS THAT THOSE PEOPLE MAKING THE DECISION FOR MANKIND
                     ARE TRUMP AND THE REST OF THE DEMIGODS.


        CHANGE THE NARRATIVE.STOP THE CENSORSHIP. UPHOLD THE FIRST
                                            AMENDMENT.
Case 1:18-cr-00111-CMH Document 37-1 Filed 09/13/19 Page 2 of 2 PageID# 232
